DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION: As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention that pertain to the differences between the plurality of active agents. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: wherein the plurality of active agents differ from one another in dosage level
Species B: wherein the plurality of active agents different from one another in chemical composition
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic to Species A and B: Claims 1, 2, 5-19, 24-27.
This application contains claims directed to more than one species of the generic invention that pertain to the differences in containment of the plurality of active agents. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: wherein the plurality of active agents are each contained in a different sub-layer of the actuator insert
Species 2: wherein the plurality of active agents are each positioned in a different location in a single layer of the actuator insert
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic to Species 1 and 2: Claims 1-4, 8-19, 24-27. 
This application contains claims directed to more than one species of the generic invention that pertain to the activation of the change from the first state to the second state. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species i: wherein the change from the first state to the second state is in response to an activation signal received from an external network-accessible controller
Species ii: wherein the change from the first state to the second state is in response to a time-based trigger
Species iii: wherein the change from the first state to the second state is an impact event on the device
Species iv: wherein the change from the first state to the second state is in response to an external trigger signal wirelessly communicated to the control layer
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic to Species i, ii, iii, and iv: Claims 1-10, 17-19, 24-27.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention, Species 1 and 2 lack unity of invention, and Species i-iv lack unity of invention. Even though all the species require the technical feature of a controllable solid film device comprising (1) a solid film layer structure containing (a) an actuator insert with a low molecular weight organic active agent that has a de-functionalized first state and a functionalized second state and (b) a sensor insert having a sensor configured to measure a response to the applied active agent, (2) an interface layer to apply the controllable solid film device to a target, and (3) a control layer configured to change the active agent from the first state to the second state, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of PG PUB 2017/0035968 to Hassan et al. As seen in Fig 1, Hassan discloses a controllable solid film device 100 (Para 12) comprising (1) a solid film layer structure containing (a) an actuator insert 114 with a low molecular weight organic active agent (Para 15,21) that has a de-functionalized first state (due to the presence of a barrier material as described in Para 21) and a functionalized second state (due to the breakdown of barrier material as described in Para 21) and (b) a sensor insert having a sensor 110 configured to measure a response to the applied active agent (Para 13,21), (2) an interface layer 104 to apply the controllable solid film device to a target (Para 12), and (3) a control layer 106 configured to change the active agent from the first state to the second state (Para 13,14,21).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783